
	
		II
		112th CONGRESS
		2d Session
		S. 2849
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on frit rings composed of
		  dysprosium oxide, dysprosium monosilicate, and mullite.
	
	
		1.Frit rings composed of
			 dysprosium oxide, dysprosium monosilicate, and mullite
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Frit rings composed of dysprosium oxide, dysprosium
						monosilicate, and mullite (CAS Nos. 12161–58–9, 235–295–7, 1302–93–8,
						215–113–2, 1308–87–8, and 215–164–0) (provided for in subheading
						8539.90.00)FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
